OPINION OF THE COURT
Memorandum.
The motion by counsel for HDMJ Restaurant, Inc. for permission to withdraw from representation of that party in this Court should be denied. On the Court’s own motion, reconsideration is given to our September 15, 2011 order accepting certification of a question by the United States Court of Appeals for the Second Circuit (see 17 NY3d 848 [2011]), and, upon reconsideration, certification by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), should be declined.
In light of appellant HDMJ’s unwillingness to participate in this Court on the certified question or to further prosecute the appeal in the Second Circuit, as evidenced by its motion to withdraw the appeal in that court, and the apparent disintegration of the attorney-client relationship between appellant and its counsel, any further consideration of this matter by this Court is not warranted. Therefore, after reconsidering our prior order, we decline to accept the certified question.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
Motion by counsel for HDMJ Restaurant, Inc. for permission to withdraw from representation of that party in this Court denied; on the Court’s own motion, reconsideration given to its September 15, 2011 order accepting certification of a question by the United States Court of Appeals for the Second Circuit (see 17 NY3d 848 [2011]), and, upon reconsideration, certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), declined, in a memorandum.